 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES WATKINS,                                    No. 2:17-cv-1041 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    D. MURPHY,
15                       Defendant.
16

17           Plaintiff James Watkins is a state prisoner proceeding pro se and in forma pauperis with

18   this civil rights action against sole defendant CDCR Correctional Officer D. Murphy on a claim

19   of excessive force. This case is now proceeding to trial before District Judge John A. Mendez.

20   The parties have filed their respective statements concerning the estimated length of trial (two to

21   three days) and their black-out dates. After reviewing the parties’ statements, the district judge

22   has directed the undersigned to inform the parties that trial will commence on Monday, April 6,

23   2020, at 8:30 a.m. in Courtroom No. 6.

24          Accordingly, IT IS HEREBY ORDERED that on or before Friday, October 4, 2019,

25   the parties shall file and serve separate pretrial statements that fully address each of the

26   matters set forth in Local Rule 281(b); no exhibits shall be submitted at this time.

27   ////

28   ////
                                                        1
 1         SO ORDERED.
 2   DATED: July 9, 2019.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                            2
